              Case 3:20-cv-05730-MLP Document 13 Filed 04/19/21 Page 1 of 12




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7

 8   GEORGINA R.,

 9                              Plaintiff,                   Case No. C20-5730-MLP

10          v.                                               ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                              Defendant.

13

14                                       I.        INTRODUCTION

15          Plaintiff seeks review of the denial of her applications for Disability Insurance Benefits

16   and Supplemental Security Income. Plaintiff contends the administrative law judge (“ALJ”)

17   erred by finding her alcohol abuse to be material to her disability, in discounting a treating

18   physician’s opinions, and in finding that fibromyalgia was not medically determinable. (Dkt. # 7

19   at 1.) As discussed below, the Court AFFIRMS the Commissioner’s final decision and

20   DISMISSES the case with prejudice.

21                                           II.   BACKGROUND

22          Plaintiff was born in 1968; has a college degree and master’s of business administration;

23   and has worked as a systems analyst, senior project manager, and clinical application manager.




     ORDER - 1
                 Case 3:20-cv-05730-MLP Document 13 Filed 04/19/21 Page 2 of 12




 1   AR at 262-63, 809. Plaintiff was last gainfully employed in May 2015. Id. at 281.

 2             In June and July 2017, Plaintiff applied for benefits, alleging disability as of May 10,

 3   2015. AR at 241-49. Plaintiff’s applications were denied initially and on reconsideration, and

 4   Plaintiff requested a hearing. Id. at 156-71, 174-89. After the ALJ conducted a hearing in March

 5   2019 (id. at 38-80), the ALJ issued a decision finding Plaintiff not disabled. Id. at 15-31.

 6             Utilizing the five-step disability evaluation process, 1 the ALJ found:

 7             Step one: Plaintiff has not engaged in substantial gainful activity since her alleged onset
               date.
 8
               Step two: Plaintiff has the following severe impairments: degenerative disc disease,
 9             rheumatoid arthritis, depression, anxiety, and alcohol abuse.

10             Step three: These impairments do not meet or equal the requirements of a listed
               impairment. 2
11
               Residual Functional Capacity (“RFC”): Plaintiff can perform light work with additional
12             limitations: she can lift/carry 20 pounds occasionally and 10 pounds frequently. She can
               stand and/or walk six hours out of an eight-hour workday, and sit six hours out of an
13             eight-hour workday. She can frequently climb ramps and stairs, and occasionally climb
               ladders, ropes, and scaffolds. She can occasionally crawl, and frequently perform other
14             postural activities. She can occasionally handle and finger. She needs to avoid
               concentrated exposure to extreme cold and hazards. She can understand, remember, and
15             carry out simple instructions and tasks consistent with a Specific Vocational Preparation
               level 2, in order to account for deficiencies in concentration and pace that may arise with
16             more complex work. She can tolerate occasional interaction with others. She needs
               unscheduled breaks most days and would be absent from the workstation about 20 hours
17             per month.

18             Step four: Plaintiff cannot perform past relevant work.

19             Step five: There are no jobs that exist in significant numbers in the national economy that
               Plaintiff can perform.
20
               Drug Abuse and Alcoholism (“DAA”) findings: If Plaintiff stopped the substance abuse,
21             she would continue to have a severe impairment or combination of impairments, but they
               would not singly or in combination meet or equal the requirements of a listed
22             impairment.

23
     1
         20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER - 2
              Case 3:20-cv-05730-MLP Document 13 Filed 04/19/21 Page 3 of 12




 1                  If she stopped the substance abuse, Plaintiff could perform light work with
            additional limitations: she could lift/carry 20 pounds occasionally and 10 pounds
 2          frequently. She could stand and/or walk six hours out of an eight-hour workday, and sit
            six hours out of an eight-hour workday. She could frequently climb ramps and stairs, and
 3          occasionally climb ladders, ropes, and scaffolds. She could occasionally crawl, and
            frequently perform other postural activities. She could occasionally handle and finger
 4          bilaterally. She would need to avoid concentrated exposure to extreme cold and hazards.
                    If she stopped the substance abuse, Plaintiff could perform her past work as a
 5          professional consultant and program manager. Her substance use is a contributing factor
            material to the determination of disability, because she would not be disabled if she
 6          stopped the substance use. Because Plaintiff’s substance use disorder is a contributing
            factor material to the determination of disability, she has not been disabled within the
 7          meaning of the Social Security Act at any time from the alleged onset date through the
            date of the decision.
 8
     AR at 15-31.
 9
            As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the
10
     Commissioner’s final decision. AR at 1-6. Plaintiff appealed the final decision of the
11
     Commissioner to this Court. (Dkt. # 1.)
12
                                      III.     LEGAL STANDARDS
13
            Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social
14
     security benefits when the ALJ’s findings are based on legal error or not supported by substantial
15
     evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a
16
     general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the
17
     ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)
18
     (cited sources omitted). The Court looks to “the record as a whole to determine whether the error
19
     alters the outcome of the case.” Id.
20
            “Substantial evidence” is more than a scintilla, less than a preponderance, and is such
21
     relevant evidence as a reasonable mind might accept as adequate to support a conclusion.
22
     Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th
23
     Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical



     ORDER - 3
              Case 3:20-cv-05730-MLP Document 13 Filed 04/19/21 Page 4 of 12




 1   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

 2   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

 3   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

 4   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

 5   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

 6                                          IV.     DISCUSSION

 7          A.      The ALJ Did Not Err in Finding Fibromyalgia to be Not Medically
                    Determinable
 8
            The ALJ noted that Plaintiff’s medical records mention fibromyalgia but found that
 9
     because the record did not contain a diagnosis consistent with the criteria set forth in Social
10
     Security Ruling (“SSR”) 12-2p, fibromyalgia was not a medically determinable impairment. AR
11
     at 18. Plaintiff argues that the ALJ erred in finding that her fibromyalgia was not medically
12
     determinable because it had been diagnosed by a rheumatologist and precise documentation is
13
     not required. (Dkt. # 7 at 11-12.)
14
            Plaintiff’s arguments are not persuasive. In order to be found medically determinable, an
15
     impairment must result from anatomical, physiological, or psychological abnormalities which
16
     can be shown by medically acceptable clinical and laboratory diagnostic techniques, and
17
     established by medical evidence consisting of signs, symptoms, and laboratory findings, not only
18
     by a statement of symptoms. 20 C.F.R. § 404.1521. The Commissioner has promulgated an SSR
19
     dedicated to explaining the diagnostic criteria for fibromyalgia. See SSR 12-2p, 2012 WL
20
     3104869 (Jul. 25, 2012).
21
            Plaintiff does not dispute that, as the ALJ found, the record does not contain findings
22
     consistent with either set of diagnostic criteria set forth in SSR 12-2p. AR at 18. Plaintiff’s
23
     rheumatologist’s reference to Plaintiff’s pain does not satisfy SSR 12-2p, and the rheumatologist



     ORDER - 4
              Case 3:20-cv-05730-MLP Document 13 Filed 04/19/21 Page 5 of 12




 1   did not reference any of the diagnostic criteria for fibromyalgia, which distinguishes this case

 2   from the cases cited by Plaintiff. (Dkt. # 7 at 11-12 (citing Allen v. Colvin, 2016 WL 7268128, at

 3   *3 (W.D. Wash. Jan. 8, 2016) (citing Conteras v. Astrue, 378 Fed.App’x. 656 (9th Cir. 2010))).)

 4   Plaintiff has not cited any binding authority indicating that a rheumatologist’s diagnosis of

 5   fibromyalgia based on Plaintiff’s report of pain is sufficient to establish the existence of

 6   fibromyalgia.

 7          Instead, she argues that the ALJ should have assumed that the proper documentation

 8   existed but were not included in the record, because Plaintiff’s fibromyalgia diagnosis had been

 9   made prior to her alleged onset date. (Dkt. # 12 at 8.) Plaintiff has pointed to no authority

10   permitting — let alone requiring — the ALJ to assume the existence of a medically determinable

11   impairment based on findings that might have been made before the adjudicated period. Plaintiff

12   has not shown that the ALJ’s finding regarding fibromyalgia was erroneous based on the record

13   before him.

14          Furthermore, the ALJ indicated that even though he found Plaintiff’s fibromyalgia to be

15   not medically determinable, he “considered [Plaintiff’s fibromyalgia] diagnosis, signs, and

16   symptoms in assessing her chronic pain symptoms and her overall functional abilities.” AR at 18.

17   Under these circumstances, it does not appear that the ALJ’s step-two findings prejudiced the

18   remainder of the ALJ’s decision, and thus any possible error would be harmless. See, e.g., Lewis

19   v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007).

20          B.       The ALJ Did Not Err in Finding Plaintiff’s DAA to be Material

21          A claimant is not entitled to disability benefits “if alcoholism or drug addiction would . . .

22   be a contributing factor material to the Commissioner’s determination that the individual is

23   disabled.” 42 U.S.C. § 423(d)(2)(C). Therefore, where relevant, an ALJ must conduct a DAA




     ORDER - 5
               Case 3:20-cv-05730-MLP Document 13 Filed 04/19/21 Page 6 of 12




 1   analysis and determine whether a claimant’s disabling limitations remain absent the use of drugs

 2   or alcohol. 20 C.F.R. §§ 404.1535, 416.935. That is, the ALJ must, first, identify disability under

 3   the five-step procedure and, second, conduct a DAA analysis to determine whether substance

 4   abuse was material to disability. Bustamante v. Massanari, 262 F.3d 949, 955 (9th Cir. 2001). “If

 5   the remaining limitations would still be disabling, then the claimant’s drug addiction or

 6   alcoholism is not a contributing factor material to his disability. If the remaining limitations

 7   would not be disabling, then the claimant’s substance abuse is material and benefits must be

 8   denied.” Parra v. Astrue, 481 F.3d 742, 747-48 (9th Cir. 2007). Plaintiff bears the burden of

 9   proving that DAA is not a contributing factor material to her disability. Parra, 481 F.3d at

10   747-48.

11          In this case, the ALJ performed the two-step materiality evaluation applicable to DAA

12   cases: the ALJ found that when Plaintiff’s DAA was considered, her limitations were disabling,

13   but that if she stopped the DAA, her limitations would no longer be disabling. See AR at 15-31.

14   In light of these findings, the ALJ concluded that Plaintiff’s DAA was material to the disability

15   determination and Plaintiff was therefore ineligible for benefits. Id. at 31.

16          Plaintiff contends that the ALJ’s materiality finding is not supported by substantial

17   evidence because none of the medical opinions in the record indicate that Plaintiff’s DAA was

18   material to her disability. (Dkt. # 7 at 5-6.) Plaintiff points to examining psychological opinions

19   indicating that Plaintiff’s limitations would persist even if Plaintiff were sober, but, as noted by

20   the Commissioner and stated in the ALJ’s decision, the examiners were unaware of the full

21   extent of Plaintiff’s alcohol use when they opined that her limitations were not related to her

22   alcohol use. (See Dkt. # 11 at 12-13 (summarizing records referencing Plaintiff’s ongoing

23   alcohol use between May 2015 and March 2019).) The ALJ explained that he did not find the




     ORDER - 6
               Case 3:20-cv-05730-MLP Document 13 Filed 04/19/21 Page 7 of 12




 1   psychological opinions persuasive as to Plaintiff’s functioning without alcohol use, given that

 2   Plaintiff did not maintain more than three months of sobriety during the entire adjudicated

 3   period. AR at 25-26. This is a reasonable reading of the examining opinions, particularly because

 4   Plaintiff misrepresented the extent of her alcohol use to the examiners. Compare id. at 549

 5   (Plaintiff’s report to Nathaniel Sowa, M.D., that she had been sober for “the past couple of

 6   months” in August 2017) with id. at 600 (Plaintiff’s report to treating rheumatologist in July

 7   2017 that she drinks alcohol “about twice [a] week”); compare also id. at 809 (Plaintiff’s report

 8   to Curtis Greenfield, Psy.D., in November 2017 that she had been sober “for three months now”)

 9   with id. at 580 (Plaintiff reporting “frequent alcohol use” that she was not ready to address in

10   September 2017), 770 (toxicology report showing Plaintiff’s liver enzymes were elevated from

11   alcohol use in December 2017). Plaintiff does not challenge the ALJ’s finding that her

12   self-reporting was not reliable, and the ALJ reasonably found that the examiners’ opinions as to

13   Plaintiff’s functioning while sober were unsupported and therefore less persuasive, due to their

14   reliance on Plaintiff’s inaccurate self-reporting. 3 See id. at 22.

15           To the extent that Plaintiff goes on to suggest that the ALJ’s materiality finding is not

16   based on substantial evidence, Plaintiff overlooks the evidence cited throughout the ALJ’s

17   decision indicating that Plaintiff’s symptoms worsened with alcohol use. For example, the ALJ

18   noted that Plaintiff was able to work with the same impairments that she claimed to be disabling,

19   during the time period before her alcohol use increased, and she stopped working for reasons

20

21   3
      Even if, as Plaintiff alleges (dkt. # 12 at 3-5), the amendments to the regulations regarding medical
     opinions do not negate pre-amendment Ninth Circuit cases, the Ninth Circuit has previously held that a
22   claimant’s inaccurate description of drug or alcohol use is a legally sufficient reason to discount a medical
     opinion based on that description. See, e.g., Oviatt v. Comm’r of Social Sec. Admin., 303 Fed.App’x. 519,
23   522 (9th Cir. Dec. 16, 2008). Thus, whether the Court applies the new medical regulations or Ninth
     Circuit case law, the Court finds that the ALJ adequately explained why the examining opinions were
     discounted or unpersuasive.


     ORDER - 7
              Case 3:20-cv-05730-MLP Document 13 Filed 04/19/21 Page 8 of 12




 1   other than her impairments. See, e.g., AR at 29. The ALJ also cited Plaintiff’s report to a

 2   provider that alcohol use made her depression and anxiety worse. Id. at 21 (citing id. at 832). The

 3   ALJ further found that Plaintiff inconsistently sought treatment for depression and anxiety and

 4   the record contains generally normal mental status examinations, although Plaintiff did report

 5   some problems with mood. Id. at 25. All of this evidence, which the ALJ cited in support of

 6   unchallenged reasons to discount Plaintiff’s self-reporting, also supports the ALJ’s finding that

 7   Plaintiff’s DAA was a contributing factor material to her disability.

 8          For these reasons, the Court rejects Plaintiff’s arguments that the ALJ’s materiality

 9   finding is based on an erroneous interpretation of the medical opinion evidence and/or is not

10   supported by substantial evidence. Plaintiff has not met her burden to show error in the ALJ’s

11   materiality finding.

12          C.      The ALJ Did Not Err in Discounting Certain Medical Opinions

13          Plaintiff argues that the ALJ erred in assessing the opinions of her primary care

14   physician, Paul Schmidt, D.O. Dr. Schmidt completed form opinions describing Plaintiff’s

15   physical conditions and limitations, in June 2017, October 2018, and February 2019. See AR at

16   542-43, 796-807. In all three opinions, Dr. Schmidt opined that Plaintiff’s conditions would

17   preclude sedentary work and lead to excessive absences. See id. The ALJ found that these

18   opinions were not persuasive indicators of Plaintiff’s functioning with or without substance

19   abuse because they described disabling limitations due to rheumatoid arthritis and/or

20   fibromyalgia and a spine impairment, even though: (1) Plaintiff had worked for years with

21   rheumatoid arthritis and her rheumatologist indicated this condition was well controlled, (2)

22   fibromyalgia was not medically determinable, (3) Plaintiff’s spine impairment was treated

23




     ORDER - 8
               Case 3:20-cv-05730-MLP Document 13 Filed 04/19/21 Page 9 of 12




 1   conservatively and her pain improved with medication, and (4) the treatment notes often

 2   documented normal functional tests. Id. at 29-30.

 3           Plaintiff argues that the ALJ’s reasons for finding Dr. Schmidt’s opinions unpersuasive

 4   are not legally sufficient under Ninth Circuit case law. (Dkt. # 7 at 12-15.) As discussed above,

 5   new regulations apply to the ALJ’s assessment of medical opinions, 4 but the Court finds that

 6   regardless of whether the Court applies the new regulations or Ninth Circuit case law, the ALJ’s

 7   analysis was sufficient.

 8                   1.       Rheumatoid Arthritis

 9           The ALJ found that although Dr. Schmidt indicated that Plaintiff’s rheumatoid arthritis

10   caused disabling limitations, Plaintiff had worked for years with this condition and the

11   rheumatology treatment notes indicated that it was controlled with medication. AR at 29.

12   Plaintiff cites parts of the record showing that her symptoms persisted even with medication.

13   (Dkt. # 7 at 12.)

14           The record contains substantial evidence, however, supporting the ALJ’s interpretation.

15   See, e.g., AR at 477 (describing increased symptoms when Plaintiff stopped taking prescribed

16   medications), 494 (Plaintiff cannot take certain medications for her rheumatoid arthritis because

17   of her alcoholism), 605 (rheumatologist describes Plaintiff’s rheumatoid arthritis as “well

18

19
     4
       Under the regulations, an ALJ “will not defer or give any specific evidentiary weight, including
20   controlling weight, to any medical opinion(s) or prior administrative medical finding(s)[.]” 20 C.F.R. §§
     404.1520c(a), 416.920c(a). The ALJ must articulate and explain the persuasiveness of an opinion or prior
     finding based on “supportability” and “consistency,” the two most important factors in the evaluation. Id.
21
     at (a), (b)(1)-(2). The “more relevant the objective medical evidence and supporting explanations
     presented” and the “more consistent” with evidence from other sources, the more persuasive a medical
22   opinion or prior finding. Id. at (c)(1)-(2). The ALJ may but is not required to explain how other factors
     were considered, as appropriate, including relationship with the claimant (length, purpose, and extent of
23   treatment relationship; frequency of examination); whether there is an examining relationship;
     specialization; and other factors, such as familiarity with other evidence in the claim file or understanding
     of the Social Security disability program’s policies and evidentiary requirements. Id. at (b)(2), (c)(3)-(5).


     ORDER - 9
                Case 3:20-cv-05730-MLP Document 13 Filed 04/19/21 Page 10 of 12




 1   controlled”), 619 (same), 770 (same), 778 (Plaintiff reporting increased symptoms but also did

 2   not comply with a medication switch prescribed by rheumatologist).

 3          Furthermore, as noted by the ALJ (AR at 29), Plaintiff’s rheumatoid arthritis was

 4   managed by her rheumatologist, rather than Dr. Schmidt. See id. at 544, 786. Plaintiff’s

 5   rheumatologist did not opine that her rheumatoid arthritis caused any particular limitations, and

 6   instead his treatment notes as cited above indicate that he believed Plaintiff’s rheumatoid arthritis

 7   was well-controlled with the medication regimen he developed. See id. at 605, 619, 770.

 8          Because the record contains substantial evidence supporting the ALJ’s finding that

 9   Plaintiff’s rheumatoid arthritis was well-controlled with medication, the ALJ reasonably found

10   that this evidence was inconsistent with Dr. Schmidt’s opinion describing disabling limitations

11   caused by rheumatoid arthritis. This reasoning satisfies the ALJ’s obligation under the new

12   medical regulations to explain the persuasiveness of an opinion based on its consistency with the

13   record, and it would also constitute a legally sufficient reason to discount an opinion under Ninth

14   Circuit authority. See, e.g., Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (not

15   improper to reject an opinion presenting inconsistencies between the opinion and the medical

16   record).

17                   2.     Fibromyalgia

18          The ALJ next indicated that Dr. Schmidt’s opinions were less persuasive because they

19   accounted for limitations caused by fibromyalgia, which the ALJ found to be not medically

20   determinable. AR at 29. As explained supra, the ALJ did not err in finding Plaintiff’s

21   fibromyalgia to be not medically determinable, or in finding this portion of Dr. Schmidt’s

22   opinion to be unsupported. This reasoning satisfies the ALJ’s obligation under the new medical

23   regulations to explain the persuasiveness of an opinion based on its supportability, and it would




     ORDER - 10
             Case 3:20-cv-05730-MLP Document 13 Filed 04/19/21 Page 11 of 12




 1   also constitute a specific, legitimate reason to discount an opinion under Ninth Circuit authority

 2   predating the new medical regulations. See, e.g., Dennis G. v. Comm’r of Social Sec., 2020 WL

 3   3620100, at *10 (E.D. Wash. Mar. 30, 2020) (citing Orn v. Astrue, 495 F.3d 625, 631 (9th Cir.

 4   2007); SSR 96-8p, 1996 WL 374184, at *2).

 5                   3.      Spine Impairment

 6           The ALJ went on to find that Dr. Schmidt’s opinions were unpersuasive as to Plaintiff’s

 7   spine condition because that condition was treated conservatively, Plaintiff’s pain resolved with

 8   medication, and her objective testing was mostly normal. AR at 29-30.

 9           Plaintiff argues that her conservative course of treatment does not undermine her pain

10   complaints because she could not be treated more aggressively due to past surgeries as well as

11   her osteoarthritis. (Dkt. # 7 at 13.) She also contends that her pain did not entirely resolve, and

12   that the ALJ erroneously “played doctor” in finding the normal objective findings to be more

13   significant than the abnormal findings. (Dkt. # 7 at 13-14.)

14           As to Plaintiff’s first argument: the ALJ himself acknowledged that Plaintiff’s treatment

15   options were limited (AR at 28), but the ALJ also went on to emphasize that Plaintiff did not

16   comply with the treatment recommendations that were available to her, namely physical therapy.

17   See id. (citing id. at 681-704 (indicating that Plaintiff stopped attending physical therapy after

18   three visits and was discharged due to lack of contact)). Furthermore, the ALJ also

19   acknowledged some reports of pain and tenderness, as well as some abnormal objective findings

20   (id. at 28), but pointed to objective findings suggesting that Plaintiff’s functional limitations were

21   not disabling, in light of her normal gait, full strength, intact sensation, no joint effusion, and full

22   range of motion. See id. at 467, 479, 603, 617, 749-50, 768, 774, 781.

23




     ORDER - 11
             Case 3:20-cv-05730-MLP Document 13 Filed 04/19/21 Page 12 of 12




 1          This interpretation may not be the only reasonable interpretation of the record, but

 2   Plaintiff has not shown that the ALJ erred in relying on many normal objective findings as

 3   evidence inconsistent with Dr. Schmidt’s opinions. This reasoning satisfies the ALJ’s obligation

 4   under the new medical regulations to explain the persuasiveness of an opinion based on its

 5   consistency with the remainder of the record, and it would also constitute a specific, legitimate

 6   reason to discount an opinion under Ninth Circuit authority predating the new medical

 7   regulations. See, e.g., Tommasetti, 533 F.3d at 1041.

 8          Because the ALJ’s assessment of Dr. Schmidt’s opinion complies with the new medical

 9   regulations applicable to this case, and would also satisfy standards set forth in Ninth Circuit

10   case law, the Court finds that Plaintiff has not met her burden to show error in this portion of the

11   ALJ’s decision.

12                                        V.      CONCLUSION

13          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED, and this

14   case is DISMISSED with prejudice.

15          Dated this 19th day of April, 2021.

16

17
                                                             A
18                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge
19

20

21

22

23




     ORDER - 12
